Dismissed and Memorandum Opinion filed November 25, 2008







Dismissed
and Memorandum Opinion filed November 25, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00571-CV
____________
 
SHERMAN E. ANDERSON, INDIVIDUALLY
AND DBA ANDERSON & ASSOCIATES, ATTORNEYS AT LAW, Appellants
 
V.
 
HARRIS COUNTY, CITY OF HOUSTON,
HARRIS COUNTY APPRAISAL DISTRICT, HARRIS COUNTY EDUCATION DISTRICT, HARRIS
COUNTY FLOOD CONTROL DISTRICT, HARRIS COUNTY HOSPITAL DISTRICT, HOUSTON
COMMUNITY COLLEGE SYSTEM, HOUSTON INDEPENDENT SCHOOL DISTRICT, PORT OF HOUSTON
AUTHORITY OF HARRIS COUNTY, Appellees
 

 
On Appeal from the 333rd District
Court
Harris County, Texas
Trial Court Cause No.
2006-03897
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment signed June 9, 2007.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the Court
appellants did not make arrangements to pay for the record.  




On
October 24, 2008, notification was transmitted to all parties of the Court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellants paid or made
arrangements to pay for the record and provided this Court with proof of
payment.  See Tex. R. App. P.
37.3(b).  Appellants have not provided this Court with proof of payment for the
record, and the record has not been filed.  
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 25, 2008.
Panel consists of Chief Justice Hedges and Justices
Guzman and Brown.